Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections

1.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.      Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 5866715 Tsai.

Regarding claims 1, 8 and 9:

Tsai discloses a polycarbodiimide according to their claim 1.  This polycarbodiimide has the structure required of the instant claims, e.g. a polycarbodiimide having a structure in which all ends are capped with an organic compound having a functional group that reacts with an isocyanate group.
In the instance in which the weight average of m is 10, the weight average of l is 60, and the weight average of n is 10 and R and R’ are methoxy groups, the weight average molecular weight is 11878 g/mole.  This polycarbodiimide has 60 * 40 = 2400 g/mole of carbodiimide 
For the above polycarbodiimide except that l is changed to 7, the weight average molecular weight is 2444 g/mole.  This gives 280/2444 * 100% = 11.455 carbodiimide groups.  This gives 11.45/2444 *1000 = 4.68 which falls within the scope of the instantly claimed formula (1) when l is 7 of claim 1 of Tsai.  The polycarbodiimide of Tsai’s claim 1 therefore encompasses the instant claim 9.

The examples of Tsai do not provide sufficient data to determine the molecular weight and carbodiimide contents of the exemplified polycarbodiimides of Tsai.  Tsai does not specifically require their polycarbodiimides to meet the instantly claimed formula (1).  
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the instantly claimed inventions from the disclosure of Tsai because Tsai encompasses polycarbodiimides having the instantly claimed particulars including meeting the instantly claimed formula (1), as discussed above, and such polycarbodiimides would have been expected to have the properties of the polycarbodiimides of Tsai, including the properties explicitly disclosed by Tsai and the properties inherent to the polycarbodiimides of Tsai.  The superior hydrophilicity and crosslinking properties of Tsai, column 1, lines 5-10 and column 2, lines 13-25 are particularly noted.

The weight average value of l discussed above necessitates that at least one molecule in the above discussed polycarbodiimide of Tsai has 3-7 carbodiimides in it which falls within the scope of the instant claim 9.


Regarding claim 2:

The diisocyanate residue of Tsai’s claim 1 is from isophorone diisocyanate which falls within the scope of the instant claim 2.  Tsai, claim 8, the isophorone diisocyanate, hexamethylene diisocyanate also fall within the scope of the instant claim 2.

Regarding claims 3-7:

The terminal R-Xm- and R’-Yn- of Tsai’s claims 1, 2, 3, 4, 10, 11, and 12 fall within the scope of the instant claims 3-7.

Regarding claims 10-12:


It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the instantly claimed polycarbodiimides of the instant claims 10-12 with 4,4’-dicyclohexylmethane diisocyanate and meeting the instantly claimed formula (1) from the disclosure of Tsai because they are encompassed by Tsai, as discussed above, and would have been expected to give polycarbodiimides having the superior hydrophilicity and crosslinking properties of Tsai, column 1, lines 5-10 and column 2, lines 13-25.

Regarding claims 13-16:

Tsai discloses reacting the above discussed reactants at temperatures falling within the scope of those of the instant claim 13 at column 4, lines 32-34 and column 5, line 45.  The exemplified 145⁰ C coupled with column 4, lines 32-34 is taken as disclosing the instantly claimed reaction temperatures with sufficient specificity to anticipate them.
Tsai discloses reacting the above discussed reactants in solvents falling within the scope of those of the instant claims 13, 15, and 16.
The organic compound of the instant claim 14 encompasses the organic solvents of Tsai, column 4, lines 41-54.  It must be added during the times of the instant claim 14 to meet Tsai, column 4, lines 40-42.

s 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 5866715 Tsai, as applied to claims 1-16 in paragraph 2 above, in view of US Pat. Application Publication No. 2009/0171016 Sato et al.
     
The discussion of paragraph 2 above is repeated in its entirety here.

Regarding claims 17-19:

Tsai exemplifies mixing their polycarbodiimides with aqueous polyurethane dispersion 50UD of Bayer.  The acid value and specific acid groups thereof are not specified and the examiner does not find this information elsewhere.  See Tsai, column 5, lines 50-53.
Sato discloses combining polycarbodiimides with aqueous resins containing carboxyl groups in amounts that give acid values within the scope of the instant claim 17 to make aqueous coating compositions which may be pigmented.  See Sato, paragraphs [0036], [0037], noting the acid values that fall within the scope of the instant claims, [0040], noting the waterborne resins that fall within the scope of the instant claim 19, [0080], noting the pigments, and [0081]-[0092], noting the coating particulars.
Sato discloses ratios of carbodiimide group to carboxy group which includes values of the instantly claimed ratio a/b of the instant claim 17 at Sato, paragraph [0038].

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the coating compositions of the instant claims 17-22 from the disclosure of Tsai because Tsai discloses their polycarbodiimides for crosslinking aqueous 


Regarding claims 20-22:

The coating compositions discussed above all meet the paint composition, coating agent composition, and ink composition of the instant claims 20-22 because these intended uses do not distinguish the compositions of the instant claims 20-22 over the compositions discussed above.  All of paint compositions, coating agent compositions, and ink compositions may be coated onto a substrate in any pattern.  All of the above discussed compositions necessarily have the ability to be coated onto a substrate in any pattern.  The instantly claimed “paint composition”, “coating agent composition”, and “ink composition” of the instant claims 20-22 do not require any further limitations and therefore do not distinguish over the above prior art coating compositions. 




If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762